Exhibit 99.1 HANCOCK FABRICS REPORTS 2 ND QUARTER AND FIRST HALF 2 BALDWYN, MS, September 9, 2014 – Hancock Fabrics, Inc. (OTC symbol: HKFI) today announced financial results for its second quarter ended July 26, 2014 and first half of fiscal 2014. Financial results for the second quarter include: ● Net sales for the quarter were $59.3 million compared to $59.1 million for second quarter of last year, and comparable store sales increased 0.9% following a 1.7% decrease for the same period of the prior year, which represents a 260 basis point improvement. ● Gross profit for the second quarter declined by 30 basis points to 44.6% as compared to 44.9% for the second quarter of the prior year. ● Selling, general and administrative expenses for the quarter, including depreciation and amortization, increased by $560 or 80 basis points as a percentage of sales from the same period of the prior year and primarily related to an increase in health benefit related costs and professional fees. ● Operating loss for the quarter was $1.9 million compared to a loss of $1.3 million in the second quarter last year and primarily driven by health benefit related costs and professional fees ● EBITDA, a non-GAAP measure, which is defined as earnings (loss) before interest, taxes, depreciation and amortization was a loss of $685,000 for the quarter compared to a loss of $63,000 for the same period last year. ● Net loss was $3
